Title: Thomas Lehré to Thomas Jefferson, 1 August 1812
From: Lehré, Thomas
To: Jefferson, Thomas


          Sir Charleston Augt 2d 1 st 1812.
          It affords me at all times great pleasure, to see that my countrymen, either at their private or public meetings express themselves grateful to you for the blessings they have enjoyed under your Administration.—On the 4th of July last, an Oration was delivered here in St Michaels Church, in which the Orator never once mentioned the good that resulted from your Administration, that of your successor;—it drew forth Some Strictures on it; the critic in contradiction to the Orator, has happily described the happiness the American people enjoyed under your Administration, it was so congenial to my own Sentiments, that I could not refrain from sending you the paper which contained the same.—I am much concerned to learn of the conduct of our Eastern Bretheren, it appears to me they are the same set of men who were so violent against that Salutary measure the Embargo, which if it had been adhered to, I have no doubt, but that we should long before this have brought Great Britain to our own terms. If the opposition of these men only went to a certain measure of our Government, as the War has been Constitutionally declared, I should suppose their opposition ought now to cease,—and that it now becomes their duty as Americans, if they really wished well to their Country, to aid her in her present struggle, to obtain justice, and vindicate her rights against her implacable enemy—but I fear there is something more in their opposition than can be seen through at present.—Mr Madisons situation at present must be a very trying one to have to do with such a turbulent set of men, I hope God will grant him strength and wisdom to overcome them.
          The Fourth of last July, was celebrated throughout this State, with the greatest Joy and harmony, and the public Sentiment respecting the measures of our Government, expressed with great unanimity. It also affords me an additional pleasure, to inform you that among the Toasts drunk upon almost every occasion, they did not forget the tribute of gratitude and respect that was due to you for the great service you have rendered their Country.—I have taken great pains to inform myself and can assure you, that all your old friends here will unite with me most cordially to support Mr Madison at the next Election, from the present prospect of things, I think there is little doubt but he will get every vote of this State. By the Constitution of this State, on the 1st 2d Monday and tuesday in October next, we are to have an Election for Governor, Members to the House of Representatives, and one half, (say 23 Members) of the Senate, in consequence of which the Federalists are straining every nerve to get their friends in to can  Electoral Ticket, but I am persuaded their efforts will prove abortive.—A new paper is shortly to be set up here, the Editor has assured me, that he will by all means in his power promote the Election of Mr Madison. As I am frequently called upon by many of your old friends from the Country, to enquire of me respecting your health & welfare, it will no doubt be very gratifying to them, as well as to myself, to hear from you whenever you can find time to write.
          That you may live as long as you wish, & enjoy every blessing this life affords, is the constant wish of Your Obedt H. ServtTho: Lehré
        